Title: From George Washington to John Hardin and Thomas Lemen, 11 October 1755
From: Washington, George
To: Hardin, John,Lemen, Thomas



[11 October 1755]

Orders Given to Captain Harden, commanding the Militia; and Lieutenant Lemon, commanding the Rangers, at Winchester, October 11th 1755.
As I have been informed that there are Indians lurking about the Plantation of Stephen Julian, it is my Orders, that you, with the men under your command, proceed there very ealy to-morrow

morning, and Scour all the woods and suspicious places thereabouts, before you proceed to meet Captain Smith, and make a Report to me of what you shall observe. Given under my hand, October 11, 1755.

G:W.

